               Case 2:19-cv-01247-EFB Document 19 Filed 08/04/20 Page 1 of 2


1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     SAAD ALJOHER
6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     SAAD ALJOHER,                                                  No. 2:19-cv-01247-EFB
13

14                          Plaintiff,
                                                                    STIPULATION AND [proposed]
15                                                                  ORDER FOR EXTENSION OF
                                                                    TIME TO FILE PLAINTIFF’S
16
          v.                                                             REPLY BRIEF
17   Andrew Saul,
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a reply

23   brief is extended to August 17, 2020.
24
            This would be a first extension. This brief is currently due August 3, but plaintiff’s counsel
25
     filed one reply brief July 31, will file another August 5 or 6, has at least one other reply brief due,
26
     August 10, as well as other work, including hearings in these Social Security cases and preparation
27

28   of one or more ERISA complaints.



                                               [Pleading Title] - 1
                Case 2:19-cv-01247-EFB Document 19 Filed 08/04/20 Page 2 of 2


1    Dated:     August 3, 2020                                       /s/ Jesse S. Kaplan
                                                                     JESSE S. KAPLAN
2
                                                                     Attorney for Plaintiff
3

4
                                                                     McGREGOR W. SCOTT
5
                                                                     United States Attorney
6                                                                    DEBORAH LEE STACHEL
                                                                     Regional Counsel, Region IX
7                                                                    Social Security Administration
8

9    Dated: August 3, 2020                                            /s/ per e-mail authorization
                                                                     MARCELO ILLARMO
10                                                                   Special Assistant U.S. Attorney
11                                                                   Attorney for Defendant

12

13

14                                                  ORDER

15

16
              For good cause shown on the basis of this stipulation, the requested extension of
17
     plaintiff’s time to file a reply brief is granted. Plaintiff shall file a reply brief by August 17,
18
     2020.
19

20            SO ORDERED.

21   Dated: August 4, 2020.
22

23

24

25

26

27

28



                                                [Pleading Title] - 2
